TENNESSEE BUREAU OF WORKERS’ COMPENSATION
             IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                            AT MURFREESBORO

Alonzo Osborne, Jr.,                                      )   Docket No.: 2015-05-0652
           Employee,                                      )
v.                                                        )   State File No.: 92949-2015
Beacon Transport, LLC,                                    )
           Employer,                                      )   JUDGE DALE TIPPS
                                                          )

        EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


        This matter came before the undersigned workers’ compensation judge on August
3, 2016, on the Request for Expedited Hearing filed by the employee, Alonzo Osborne,
Jr., pursuant to Tennessee Code Annotated section 50-6-239 (2015). The present focus of
this case is the compensability of Mr. Osborne’s claim and his entitlement to medical
treatment and temporary disability benefits. The central legal issue is whether the
evidence is sufficient for the Court to determine that Mr. Osborne is likely to establish at
a hearing on the merits that he suffered an injury arising primarily out of and in the
course and scope of his employment. For the reasons set forth below, the Court holds
Mr. Osborne is entitled to payment of his emergency medical expenses.1

                                              History of Claim

      The following facts were established at the Expedited Hearing on August 3, 2016.
Mr. Osborne is a fifty-seven-year-old resident of Rutherford County, Tennessee. While
working as a truck driver on February 23, 2015, he was involved in a motor vehicle
accident in Mississippi.

       Mr. Osborne testified he was hauling a load of raw rubber from the port of New
Orleans to the Bridgestone plant in LaVergne, Tennessee, when he blacked out while
driving. When he regained consciousness, his truck was up against a tree. Based on the
amount of damage to the truck, Mr. Osborne felt lucky to have survived the crash. An
ambulance transported him to the hospital, where he received medical treatment,
1
 A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.

                                                         1
including a number of stitches.

       Beacon terminated Mr. Osborne the day after the crash because it claimed this
constituted his third preventable accident. Although it appears Beacon filed no Notice of
Denial, Mr. Osborne asserted it never paid for any of his medical treatment or provided
any other workers’ compensation benefits.

      Mr. Osborne filed a Petition for Benefit Determination seeking medical and
temporary disability benefits. The parties did not resolve the disputed issues through
mediation, and the Mediating Specialist filed a Dispute Certification Notice. Mr.
Osborne then filed a Request for Expedited Hearing.

      At the Expedited Hearing, Mr. Osborne asserted he was entitled to payment of the
medical expenses he incurred on the date of the accident. Beacon hired him to drive a
commercial vehicle, and he suffered injuries while performing his job.

       Beacon countered that Mr. Osborne is not entitled to medical or temporary
disability benefits because he failed to prove the reasonableness and necessity of his
medical bills2 and failed to present any medical evidence of temporary disability. Beacon
further argued Mr. Osborne failed to offer any proof as to what caused his loss of
consciousness, much less that it was related in any way to his work. As a result, Mr.
Osborne’s injuries were the result of an idiopathic condition and did not arise out of his
employment.3

                             Findings of Fact and Conclusions of Law

       The following legal principles govern this case. Because this case is in a posture
of an Expedited Hearing, Mr. Osborne need not prove every element of his claim by a
preponderance of the evidence in order to obtain relief. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015). Instead, he must come forward with
sufficient evidence from which this Court may determine he is likely to prevail at a
hearing on the merits. Id.; Tenn. Code Ann. § 50-6-239(d)(1) (2015).

       To prove a compensable injury, Mr. Osborne must show that his alleged injury
arose primarily out of and in the course and scope of his employment. Tenn. Code Ann.
§ 50-6-102(14) (2015). To do so, he must show his injury was caused by an incident, or
specific set of incidents, identifiable by time and place of occurrence. Tenn. Code Ann. §
50-6-102(14)(A) (2015). Further, he must show, “to a reasonable degree of medical

2
  Mr. Osborne offered two medical bills for evidence, but the Court sustained Beacon’s objection to admissibility on
the grounds of lack of foundation and hearsay.
3
  The DCN indicated Beacon’s intent to offer a defense based on insufficient notice, but Beacon offered no proof or
argument on this issue during the hearing.

                                                         2
certainty that it contributed more than fifty percent (50%) in causing the . . . disablement
or need for medical treatment, considering all causes.” Tenn. Code Ann. § 50-6-
102(14)(C) (2015). “Shown to a reasonable degree of medical certainty” means that, in
the opinion of the treating physician, it is more likely than not considering all causes as
opposed to speculation or possibility. Tenn. Code Ann. § 50-6-102(14)(D) (2015).

       Applying these principles to the facts of this case, the Court first addresses
Beacon’s contention that Mr. Osborne’s accident did not arise out of his employment
because it was caused by an idiopathic condition. This argument is not persuasive. As
the Workers’ Compensation Appeals Board explained in McCaffery v. Cardinal
Logistics, No. 2015-08-0218, 2015 TN Wrk. Comp. App. Bd. LEXIS 50, at *4-5 (Tenn.
Workers’ Comp. App. Bd. Dec. 10, 2015), the relevant inquiry is not what caused the
alleged idiopathic condition or event but what caused the injury.

       In McCaffery, the employer argued that a sneeze of unknown origin caused the
motor vehicle accident, which resulted in the employee’s injuries. Thus, in the
employer’s view, the accident was idiopathic and not compensable. Id. at *8. The Board
rejected that argument, explaining that “[t]he focus is on the causal link between the
employment and the accident or injury, rather than a causal link between the employment
and the idiopathic episode.” Id. at *11. “[A]n accidental injury arises out of employment
when there is apparent to the rational mind, upon consideration of all the circumstances, a
causal connection between the conditions under which the work is required to be
performed and the resulting injury.” Phillips v. A&H Constr. Co., 134 S.W.3d 145, 151
(Tenn. 2004).

        Here, Mr. Osborne testified that, when he passed out while driving, his truck
crashed. Thus, as in McCaffery, the cause of the crash is not determinative. Instead,
there is a clear causal connection, apparent to the rational mind, between the accident and
the injuries Mr. Osborne sustained in the crash. The Court, therefore, finds Mr. Osborne
presented sufficient evidence at the expedited hearing to establish that he will likely
prove a compensable injury at a hearing on the merits.4

      The Court recognizes that Mr. Osborne failed to produce any expert medical
evidence linking his alleged injuries to his employment with Beacon. As a result, he has
provided insufficient evidence to establish compensability. However, an employee does
not have to prove compensability in order to establish the employer is obligated to
provide initial medical evaluation and treatment. McCord, supra, at *16, 17. In McCord,
the Workers’ Compensation Appeals Board found that:

        [W]hether the alleged work accident resulted in a compensable injury has
4
 Although Beacon’s line of questioning explored the possibility the accident was caused by Mr. Osborne falling
asleep or from his use of a cell phone, Beacon presented no evidence to refute Mr. Osborne’s testimony as to the
cause of the accident.

                                                       3
        yet to be determined. Therefore, while Employee has not proven by a
        preponderance of the evidence that she suffered an injury arising primarily
        out of and in the course and scope of employment, she has satisfied her
        burden at this interlocutory stage to support an Order compelling Employer
        to provide a panel of physicians.
Id. Following this line of reasoning, the Court holds Mr. Osborne has provided
sufficient evidence to satisfy his “burden at this interlocutory stage” that he was entitled
to the emergency medical evaluation and treatment necessitated by his work-related
motor vehicle accident.5

       Mr. Osborne testified he incurred medical expenses on the day of the accident with
ASAP EMS Corporation (the ambulance service) and South Central Regional Medical
Center. The amounts of his medical expenses are not in evidence, as Mr. Osborne was
unable to establish a sufficient foundation to admit his billing statements. However, as a
matter of law, Mr. Osborne has come forward with sufficient evidence from which the
Court concludes that he is likely to prevail at a hearing on the merits. His request for
payment of his February 23, 2015 medical expenses is granted at this time.

       Although the DCN in this case includes temporary disability benefits as a disputed
issue, Mr. Osborne submitted no evidence regarding such a claim. As a result, the Court
cannot find at this time that he is likely to establish entitlement to temporary disability
benefits at a hearing on the merits.

IT IS, THEREFORE, ORDERED as follows:

    1. Beacon or its workers’ compensation carrier shall pay Mr. Osborne’s February 23,
       2015 medical expenses as required by Tennessee Code Annotated section 50-6-
       204 (2015). Medical bills shall be furnished to Beacon or its workers’
       compensation carrier by Mr. Osborne or the medical providers.

    2. Mr. Osborne’s claim for temporary disability benefits is denied at this time.

    3. This matter is set for an Initial (Scheduling) Hearing on September 6, 2016, at
       2:30 p.m.

    4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
       compliance with this Order must occur no later than seven business days
       from the date of entry of this Order as required by Tennessee Code
       Annotated section 50-6-239(d)(3) (2015). The Insurer or Self-Insured

5
  The Court recognizes the McCord holding dealt with provision of a panel of physicians. However, the same
analysis logically applies to emergency evaluation and treatment resulting from a work-related accident.

                                                    4
      Employer must submit confirmation of compliance with this Order to the
      Bureau by email to WCCompliance.Program@tn.gov no later than the
      seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a
      penalty assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers’ Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471 or (615) 532-1309.


      ENTERED this the 8th day of August, 2016.


                                 _____________________________________
                                 Judge Dale Tipps
                                 Court of Workers’ Compensation Claims

Initial (Scheduling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Dale Tipps, Court of
Workers’ Compensation Claims. You must call 615-741-2112 or toll free at 855-
874-0473 to participate.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers’ Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal.”

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers’ Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.



                                          5
4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers’ Compensation
   Claims and must be approved by the workers’ compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant’s
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         6
                                               APPENDIX

Exhibits:
   1. ASAP EMS Corporation billing statement (Identification Only)
   2. South Central Regional Medical Center (Identification Only)
   3. Handwritten statement of Alonzo Osborne
   4. Beacon’s Cell Phone Usage Policy
   5. May 23, 2013 written warning
   6. October 16, 2013 written warning
   7. April 28, 2014 written warning
   8. March 20, 2014 written warning

Technical record:6
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing




6
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.



                                                      7
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order
 Granting Medical Benefits was sent to the following recipients by the following methods
 of service on this the 8th day of August, 2016.

Name                  Certified   Via   Fax        Via     Email Address
                      Mail        Fax   Number     Email


Alonzo Osborne, Jr.      X                             X   208 Indian Court
                                                           Smyrna, TN 37167
                                                           amosborne02@gmail.com
B. Duane Willis,                                       X   dwillis@morganakins.com
Attorney




                                                 _____________________________________
                                                 Penny Shrum, Clerk of Court
                                                 Court of Workers’ Compensation Claims
                                                 WC.CourtClerk@tn.gov




                                                   8